        Case 4:18-cr-00560-HSG Document 245 Filed 07/17/20 Page 1 of 3




 1 Gail Shifman (SBN 147334)
   LAW OFFICE OF GAIL SHIFMAN
 2 2431 Fillmore Street
   San Francisco, CA 94115
 3 Tel: (415) 551-1500
   Fax: (415) 551-1502
 4 gail@shifmangroup.com

 5 Attorneys for Defendant
   JULAAN FAISON
 6

 7                                UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9                                        OAKLAND DIVISION
10 UNITED STATES OF AMERICA,                             Case No. 18-0560 HSG
11              Plaintiff,                               STIPULATION AND [PROPOSED]
                                                         ORDER TO CONTINUE STATUS
12        v.                                             HEARING AND EXCLUSION OF TIME
                                                         (as modified)
13 JULAAN FAISON,

14              Defendant.
15

16
            The parties, by and through their undersigned counsel, hereby agree and stipulate as
17
     follows:
18
            WHEREAS, the parties to this matter are presently scheduled to appear before this Court
19
     for a status conference on July 20, 2020;
20
            WHEREAS, defense counsel is reviewing the discovery that has been provided and needs
21
     additional time to complete the review and consult with Mr. Faison. The defense is also reviewing
22
     a proposed plea agreement provided by the government;
23
            THEREFORE, the parties hereby AGREE and STIPULATE that the status conference
24
     currently scheduled for July 20, 2020 should be continued to August 24, 2020 or such other date
25
     as the Court may direct.
26
            WHEREAS, undersigned counsel also stipulate to an exclusion of time under the Speedy
27
      Trial Act from July 20, 2020, until August 24, 2020. See 18 U.S.C. Ț 3161(h)(7)(A). Failure to
28
                                                     1                       Case No. CR 18-0560 HSG
                                                      STIPULATION TO CONTINUE STATUS CONFERENCE
       Case 4:18-cr-00560-HSG Document 245 Filed 07/17/20 Page 2 of 3




 1    exclude time would deny the defendant and defense counsel reasonable time necessary for

 2    effective preparation, taking into account the exercise of due diligence, and would unreasonably

 3    deny the defendant continuity of counsel.

 4          Undersigned counsel agree that the ends of justice served by ordering this continuance

 5 outweighs the best interest of the public and this defendant’s right to a speedy indictment or trial,

 6 and merits this exclusion of time.

 7          Undersigned counsel understand that this Stipulation with proposed Order may be filed too

 8 late to continue the July 20, 2020 status hearing and are prepared to appear at that date and time to

 9 update the Court with the same information contained herein.

10          IT IS SO STIPULATED.

11
     Dated: July 17, 2020                         _____/s/________________________
12                                                Gail Shifman
13                                                Attorneys for Defendant Faison

14
     Dated: July 17, 2020                         _____/s/________________________
15                                                Samantha Schott Bennett
                                                  Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2                       Case No. CR 18-0560 HSG
                                                       STIPULATION TO CONTINUE STATUS CONFERENCE
        Case 4:18-cr-00560-HSG Document 245 Filed 07/17/20 Page 3 of 3




                                               [PROPOSED]
 1                                               ORDER
 2
            By stipulation of the parties, and for good cause shown, the status conference presently
 3
                                                                           9:30 p.m.
     scheduled for July 20, 2020 is hereby continued to August 24, 2020 at 2:00 a.m.
 4
            The Court also finds that failing to exclude the time from July 20, 2020 through August 24,
 5
     2020, would unreasonably deny defense counsel and the defendant the reasonable time necessary
 6

 7 for effective preparation, taking into account the exercise of due diligence, and continuity of

 8 defense counsel. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice

 9 served by excluding the time from July 20, 2020 through August 24, 2020 from computation

10
     under the Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy
11
     trial. Therefore, and with the consent of the parties, and that the time from July 20, 2020 through
12
     August 24, 2020 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §
13

14 3161(h)(7)(A), (B)(iv).

15
            IT IS SO ORDERED.
16
     Date: July _____, 2020
            7/17/2020                                     _______________________________
17                                                        HAYWOOD S. GILLIAM, JR.
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                      3                       Case No. CR 18-0560 HSG
                                                       STIPULATION TO CONTINUE STATUS CONFERENCE
